IN THE SUPREME COURT OF THE STATE OF DELAWARE
IN THE MATTER OF THE §

PETITION OF BERNARD WOODS § No. 85, 2015
FOR A WRIT OF CERTIORARI §

Submitted: March 12, 2015
Decided: March 31, 2015

Before STRINE, Chief Justice, VALIHURA, and VAUGHN, Justices.
0 R D E R

This 31St day of March 2015, upon consideration of the petition of Bernard
Woods for a writ of certiorari and the answer and motion to dismiss of the State of
Delaware, it appears to the Court that:

(1) The petitioner, Bernard Woods, seeks to invoke the original
jurisdiction of this Court, under Supreme Court Rule 43, to issue a writ of
certiorari. The State ﬁled an answer and motion to dismiss the petition. After
careful review, we conclude that Woods’ petition manifestly fails to invoke this
Court’s original jurisdiction. Accordingly, the petition must be dismissed.

(2) In February 2008, Woods pled guilty to drug and weapon offenses.
Woods was sentenced to twenty-nine years of Level V incarceration, suSpended
after ﬁfteen years for a period of drug treatment and probation. Woods did not ﬁle

a direct appeal.

(3) In July 2008, Woods ﬁled his ﬁrst motion for postconviction relief,
which was denied. This Court afﬁrmed the Superior Court’s judgment.I In June
2010, Woods ﬁled his second motion for postconviction relief, which was denied.
This Court afﬁrmed the Superior Court’s judgment.2

(4) In March 2014, Woods ﬁled his third motion for postconviction relief.
Woods also ﬁled motions for appointment of counsel, an evidentiary hearing, and
expansion of the record. On August 27, 2014, the Superior Court denied all of
Woods’ motions.3 This Court affirmed the Superior Court’s judgment.4 This
Court also warned Woods:

For the third time in ﬁve years, this Court on appellate review has
considered Woods’ challenges to his 2008 guilty plea and has
afﬁrmed the Superior Courtjudgment after concluding that the claims
were without merit, procedurally barred, or both. In the future, should
Woods again seek postconviction relief from his 2008 guilty plea, this
Court will not invest judicial resources addressing claims previously
considered and rejected by the Superior Court, the United States

District Court, or this Court. We encourage Woods to be mindful of
Rule 610).”

' Woods v. State, 2010 WL 1664008 (Del. Apr. 26, 2010).

2 Woods v. State, 201 1 WL 339698 (Del. Feb. 1, 201 1).

3 State v. Woods, 2014 WL 4364903, at *2-4 (Del. Super. Ct. Aug. 27, 2014).
4 Woods v. State, 2015 WL 409679 (Del. Jan. 27, 2015).

5 1d. at *3.

(5) On February 23, 2015, Woods ﬁled a petition in this Court for a writ
of certiorari. Woods asks this Court to issue a writ of certiorari for review of the
Superior Court’s August 27, 2014 order denying his motion for an evidentiary
hearing. Woods seeks an evidentiary hearing on the falsity of his weapons
convictions. The State has answered Woods’ petition and moved to dismiss.

(6) A writ of certiorari is an extraordinary remedy that is used to correct
irregularities in the proceedings of a trial court.6 Certiorari is available to
challenge a ﬁnal order of a trial court where the right of appeal is denied, a grave
question of public policy and interest is involved, and no other basis for review is
available.7 “Where these threshold requirements are not met, this Court has no
jurisdiction to consider the petitioner’s claims, and the proceedings will be
dismissed.”8

(7) There is no basis for the issuance of a writ of certiorari in this case.
Woods has already exercised his right to appeal the Superior Court’s August 27,
2014 order denying, among other things, his motion for an evidentiary hearing.

The right of appeal was not denied and there was another basis for review

6 Shoemaker v. State, 375 A.2d 431, _437 (Del. 1977).
7 Id. at 437-33.

8 In re Butler, 609 A.2d 1080, 1081 (Del. 1992).

available. Woods therefore has not met the threshold requirements for issuance of
a writ of certiorari and his petition for a writ of certiorari must be dismissed.

(8) Given Woods’ previous unsuccessful appeal of the Superior Court’s
denial of his motion for an evidentiary hearing and that this is the ﬁfth time Woods
has unsuccessfully challenged his 2008 convictions in this Court,9 we further
conclude that Woods’ petition for a writ of certiorari is legally frivolous. We warn
Woods that if he continues to ﬁle frivolous claims in this Court, he will be
enjoined from ﬁling future claims without leave of the Court.

NOW, THEREFORE, IT IS ORDERED that the motion to dismiss is

GRANTED and the petition for a writ of certiorari is DISMISSED.

BY HE COURT:

 

9 Woods- v. State, 2015 WL 409679, at *3 (afﬁrming denial of third motion for postconviction
relief and motions for appointment of counsel, evidentiary hearing, and expansion of record);
Woods v. State, 201 1 WL 339698, at *I (afﬁrming denial of second motion for postconviction
relief); In re Woods, 2010 WL 2164529, at *1 (Del. May 28, 2010) (dismissing petition for writ
of certiorari); Woods v. State, 2010 WL 1664008, at *2 (afﬁnning denial of ﬁrst motion for
postconviction relief).